     Case 3:16-cv-03111-K Document 85 Filed 12/14/18        Page 1 of 3 PageID 1866


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

PEDRO RAMIREZ, JR.,                         §
Individually and on Behalf of All           §
Others Similarly Situated,                  §
                                            §
              Plaintiff,                    §
                                            §
v.                                          §        Civil Action No. 3:16-CV-3111-K
                                            §
EXXON MOBIL CORPORATION,                    §
REX W. TILLERSON, ANDREW P.                 §
SWIGER, JEFFREY J. WOODBURY,                §
and DAVID S. ROSENTHAL,                     §
                                            §
              Defendants.                   §

                                        ORDER

        Before the Court is the Stipulation and [Proposed] Order Modifying Class

Certification Scheduling Order (Doc. No. 84). The Court ORDERS the following

amendments to its Class Certification Scheduling Order issued September 17, 2018

(Doc. No. 71):

        1.    On or before December 21, 2018, Lead Plaintiff shall file its motion for

class certification, along with any supporting papers and an expert report opining on

(i) the efficiency of the market for the common stock of Exxon Mobil Corporation, and

(ii) whether damages are measurable on a class-wide basis under §10(b) of the

Securities Exchange Act of 1934;

        2.    On or before February 1, 2019, Defendants shall serve on Lead Plaintiff

any expert reports in opposition to Lead Plaintiff’s motion for class certification;

                                            1
  Case 3:16-cv-03111-K Document 85 Filed 12/14/18            Page 2 of 3 PageID 1867


      3.     On or before March 1, 2019, Lead Plaintiff shall serve on Defendants any

rebuttal expert reports in support of Lead Plaintiff’s motion for class certification;

      4.     All depositions of class certification experts shall be taken between March

2, 2019 and March 29, 2019, with each expert being required to sit for no more than

one deposition. Any other necessary class certification depositions shall likewise be

completed by March 29, 2019 (except for any depositions subject to a motion to

compel/for protective order pending on this date);

      5.     On or before April 19, 2019, Defendants shall file: (i) their opposition to

Lead Plaintiff’s motion for class certification, along with any supporting papers and

copies of the expert reports previously served on Lead Plaintiff; and (ii) any Daubert

motions regarding Lead Plaintiff’s class certification experts, along with any supporting

papers;

      6.     On or before May 24, 2019, Lead Plaintiff shall file: (i) its reply in further

support of Lead Plaintiff’s motion for class certification, along with any supporting

papers and copies of the rebuttal expert reports previously served on Defendants; (ii)

any Daubert motions regarding Defendants’ class certification experts, along with any

supporting papers; and (iii) oppositions to any Daubert motions regarding Lead

Plaintiff’s class certification experts, along with any supporting papers;

      7.     On or before June 14, 2019, Defendants shall file: (i) replies in support

of any Daubert motions regarding Lead Plaintiff’s class certification experts, along with




                                            2
  Case 3:16-cv-03111-K Document 85 Filed 12/14/18           Page 3 of 3 PageID 1868


any supporting papers; and (ii) oppositions to any Daubert motions regarding

Defendants’ class certification experts, along with any supporting papers;

      8.     On or before June 28, 2019, Lead Plaintiff shall file replies in support of

any Daubert motions regarding Defendants’ class certification experts, along with any

supporting papers; and

      9.     Any other deadlines or terms of the Class Certification Scheduling Order

that are not specifically addressed herein shall remain in effect.

      SO ORDERED.

      Signed December 14th, 2018.

                                                ____________________________________
                                                ED KINKEADE
                                                UNITED STATES DISTRICT JUDGE




                                            3
